Case 1:21-cv-20761-DLG Document 27 Entered on FLSD Docket 08/02/2021 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                          Case No. 21-20761-CIV-GRAHAM/O’SULLIVAN


  SIMON LIANSKI,

          Plaintiff,

  v.

  LAS MERCEDES RESTAURANT, INC.,

        Defendant.
  _________________________________/


                                                ORDER

          THIS CAUSE came before the Court on United States Magistrate Judge John J. O’Sullivan's

  Order Approving Settlement Agreement and Recommending that the Case be Dismissed with

  Prejudice. [ECF No. 26].

          THE COURT has conducted a de novo review of the file and is otherwise fully advised in

  the premises. Accordingly, it is

          ORDERED AND ADJUDGED that United States Magistrate Judge John J. O’Sullivan's

  Recommendation is hereby RATIFIED, AFFIRMED and APPROVED in its entirety [ECF No.

  26]. It is further

          ORDERED AND ADJUDGED that this action is DISMISSED with prejudice. It is further

          ORDERED AND ADJUDGED that pursuant to 28 U.S.C. § 636 and the Magistrate Rules

  of the Local Rules of the Southern District of Florida, any post-settlement motion, including any

  motion to enforce settlement, in this matter is hereby referred to United States Magistrate Judge John

  J. O’Sullivan. It is further
Case 1:21-cv-20761-DLG Document 27 Entered on FLSD Docket 08/02/2021 Page 2 of 2




        ORDERED AND ADJUDGED that this case is CLOSED and any pending motions are

  DENIED as moot.

        DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of August 2021.

                                               s/ Donald L. Graham
                                               DONALD L. GRAHAM
                                               UNITED STATES DISTRICT JUDGE


  cc:   All counsel of record
        Magistrate Judge O’Sullivan




                                           2
